DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first group of registers is configured to retain data elements of the portion of the convolution data matrix across the plurality of channels from a first convolution processing iteration that overlap with data elements of a different portion of the convolution data matrix across the plurality of channels for a second convolution processing iteration, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein at least one of the plurality of processing elements stores in a first group of registers data elements of a plurality of channels of a portion of the convolution data matrix, wherein each register of the first group of registers stores at least one data element from each of the plurality of channels, and the first group of registers is configured to retain data elements of the portion of the convolution data matrix across the plurality of channels from a first convolution processing iteration that overlap with data elements of a different portion of the convolution data matrix across the plurality of channels for a second convolution processing iteration, in combination with other recited limitations in claim 12.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest saving in the first group of registers data elements that overlap between the first portion of the convolution data matrix and a second portion of the convolution data matrix; and storing in the first group of registers a three-dimensional slice of data elements of a plurality of channels of the second portion of the convolution data matrix, wherein the data elements of the three-dimensional slice are different from the data elements of the first portion of the convolution data matrix, in combination with other recited limitations in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181